         Case 1:21-cv-00138-RP Document 45-1 Filed 08/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

                                               §
                                               §
                                               §
 IN RE SOLARWINDS CORPORATION                  §            Civil Action No. 1:21-cv-00138-RP
 SECURITIES LITIGATION                         §
                                               §
                                               §


     [PROPOSED] ORDER GRANTING DEFENDANT THOMA BRAVO, LP’S
    MOTION TO DISMISS THE CONSOLIDATED CLASS ACTION COMPLAINT

       Before the Court is Defendant Thoma Bravo, LP’s Motion to Dismiss the Consolidated

Class Action Complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Upon

consideration of the Motion, the pleadings, any responses thereto, and arguments of counsel, if

any, the Court is of the opinion that Defendant Thoma Bravo, LP’s Motion is meritorious and

should be GRANTED.

       It is therefore ORDERED, ADJUDGED, and DECREED that Defendant Thoma Bravo,

LP’s Motion is GRANTED and that Count II of Plaintiffs’ Consolidated Class Action Complaint

against Defendant Thoma Bravo, LP is hereby DISMISSED WITH PREJUDICE.

       It is so ORDERED.



       Signed this ______ day of _____________________, 2021.



                                                    __________________________________
                                                    United States District Judge
